UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6737


CLARENCE ELLIOTT HARRIS, as an individual,

                    Plaintiff - Appellant,

             v.

CITY OF VIRGINIA BEACH, a municipal entity; HON. TERESA N. HAMMON,
an individual; HON. ELIZABETH S. HODGES, an individual; DAVID M.
O’DELL, an individual; COLIN STOLLE, an individual; SGT. B. JACKSON,
VBPD, an individual; OFFICER T. W. LIPSEY, JR., VBPD, an individual;
OFFICER A. N. MURAWSKI, VBPD, an individual; OFFICER P. E.
GREENFIELD, VBPD, an individual,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cv-00408-RBS-RJK)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Elliott Harris, Appellant Pro Se. Gerald Logan Harris, OFFICE OF THE CITY
ATTORNEY FOR THE CITY OF VIRGINIA BEACH, Virginia Beach, Virginia; Jeff W.
Rosen, PENDER & COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence E. Harris appeals the district court’s order dismissing his civil action for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Harris v. City of Virginia Beach, No. 2:19-cv-00408-RBS-RJK (E.D. Va. May 11,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2